Appeal by the defendants from a judgment restraining the defendants from erecting a school building in the town of Forest City. The plaintiffs alleged that the proceeds of the bonds were in the hands of the town treasurer; that the treasurer of the graded school committee was entitled to the fund as the lawful depositary; that the defendants had prepared plans and specifications for the erection of the building, and were ready to proceed with its construction; *Page 691 
and that the defendants' attempted expenditure of the fund was wrongful and unlawful. The answer of the defendants was practically the same as the answer filed by them denying the right of the plaintiffs to the mandamus.
The disposition of this case is governed by the decision adjudging the plaintiffs entitled to the writ of mandamus. We have held that the plaintiffs are entitled to the proceeds arising from the sale of the bonds, and it follows as a corollary that the plaintiffs are entitled to have the fund protected from expenditure by the defendants. The judgment continuing the restraining order is therefore
Affirmed.
(647)